 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 140District Council 9, International Brotherhood of Painters and Allied Trades, AFLŒCIO and We™re Associates, Inc.  Case 29ŒCCŒ1257 September 16, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On February 22, 1999, Administrative Law Judge Ste-ven Fish issued the attached decision. The Respondent filed exceptions and a supporting brief, the General Counsel filed a brief in support of the judge™s decision, the Charging Party filed an answering brief, and the Re-spondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions, and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, District Council 9, Interna-tional Brotherhood of Painters and Allied Trades, AFLŒCIO, New York, New York, and Islip, New York, its officers, agents, and representatives, shall take the action set forth in the Order.  Richard A. Bock, Esq., for the General Counsel. Carl Rachlin, Esq. and Mercedes Maldonado, Esq. (O™Donnell, Schwartz, Glanstein & Rosen, L.L.P.), of New York, New York, and Richard Koehler, Esq. (Dienst & Serrins, LLP), of New York, New York, for the Respondent. Richard Ziskin, Esq. (Law Office of Robert Ziskin), of Com-mack, New York, for the Charging Party. DECISION STATEMENT OF THE CASE STEVEN FISH, Administrative Law Judge.  Pursuant to charges filed by We™re Associates, Inc. (the Charging Party or We™re), the Regional Director for Region 29 issued a complaint and notice of hearing on August 28, 1998,1 alleging that Dis-trict Council 9, International Brotherhood of Painters and Al-lied Trades, AFLŒCIO (the Respondent or D.C. 9) violated Section 8(b)(4)(i) and (ii)(B) of the Act, by in substance, unlawfully picketing We™re on July 7, with an object of forcing We™re to cease doing business with Gary & George Bronze Painting and Paperhanging Contracting Corp. (Bronze) and Vincent Bonomo Painting Corp. (Bonomo). The trial with respect to the issues raised by the complaint was held before me on October 28.                                                                                                                      1 All dates are in 1998 unless otherwise indicated. On the entire record,2 including my observation of the de-meanor of the witnesses, and after due consideration of the briefs filed by the parties, I make the following FINDINGS OF FACT I.  JURISDICTION Bronze and Bonomo are both New York corporations en-gaged in the business of painting and paperhanging for residen-tial and commercial customers.  Each of them, during the past calendar year, purchased and received goods, products, and materials valued in excess of $50,000 directly from enterprises located outside the State of New York. We™re is a New York corporation with its principal office and place of business located at 100 Jericho Quadrangle, Jeri-cho, New York, and with other facilities, including one located at One Huntington Quadrangle, Huntington, New York (the Huntington facility), where it is engaged in the ownership and maintenance of office buildings.  During the past calendar year, We™re derived gross revenues in excess of $100,000, of which in excess of $25,000 was derived from various tenants of the Huntington facility, each of which is directly engaged in inter-state commerce and meets a Board standard for the assertion of jurisdiction, exclusive of indirect inflow or indirect inflow. Respondent admits and I so find, that Bronze, Bonomo, and We™re are employers and persons engaged in commerce within the meaning of Section 2(1), (2), (6), and (7) and Section 8(b)(4) of the Act. II.  LABOR ORGANIZATION It is also admitted, and I so find that Respondent is a labor organization within the meaning of Section 2(5) of the Act. III.  FACTS Respondent, based on the testimony of its director of organ-izing and its agent, John Courtien, as well as its answer, admits that it has been engaged in a dispute with both Bonomo and Bronze since September 1997, because those employers do not employ members of Respondent, do not have a collective-bargaining agreement with Respondent, and do not maintain the area standards required by Respondent on behalf of painters and decorators. In that connection, Respondent distributed leaflets at the homes of Vincent Bonomo and Gary Bronze, the owners of Bonomo and Bronze respectively, at We™re owned buildings in Lake Success, New York, and at other companies that used Bonomo or Bronze, including Marriott Residence Inn, and Reckson Associates, another management company in competi-tion with We™re.  These leaflets, which were addressed to the public, criticize these companies for using Bronze or Bonomo, and accuses Bronze or Bonomo of abusing their employees, and or paying them less than area standards established by Re-spondent. Courtien admits that representatives of Respondent had asked Bronze and Bonomo to sign a contract with Respondent, and that Bronze and Bonomo had sent communications to Re-spondent declining to do so.  Courtien further concedes that he had no communications with any representatives of Bronze or Bonomo concerning their firms paying area standards.  Nor did  2 I grant the General Counsel™s motion to amend the transcript to re-flect that Respondent withdrew its previous denials of pars. 1Œ9 of the complaint. 329 NLRB No. 17  PAINTERS DISTRICT COUNCIL 9 (WE™RE ASSOCIATES) 141the record establish that Respondent made any investigation to 
determine whether Bronze or Bonomo paid area standards to its 
employees. 
We™re contracts out building refu
rbishment work at its vari-ous locations, including at its Hun
tington facility.  It contracts 
out painting and paper hanging wo
rk to various contractors, 
which includes Bronze, Bonomo, 
as well as other companies.  
We™re does not employ any of 
its own employees to perform 
this work, does not supply paint to
 these contractors, and has no 
authority to direct or dictate pa
y rates or other terms and condi-
tions of employment of the empl
oyees of the contractors.  The 
Huntington facility consists of o
ffice tenants, such as lawyers, 
accountants, and other tenants, but also includes a couple of 
stores on the lower level of the building. 
At some point undisclosed by the record, Bronze and 
Bonomo began performing painti
ng and paperhanging work at 
the Huntington facility.  On May 27, Respondent began to 

picket and handbill at the Huntington facility, as well as at 
We™re™s Lake Success location.  Shortly thereafter, We™re set 
up a reserve gate system at both facilities.  At the Huntington 
facility, We™re designated reserved
 gate 1, which 
was located at 
the south entrance of Baylis Road, for ﬁthe exclusive use of the 
employees customers and suppliers of Gary and George Bronze 
Painting Paper Hanging Contra
cting Corp. and Vincent 
Bonomo, Inc.ﬂ  The sign further 
states that ﬁall others should 
use Gate 2, located at R
oute 110, Broad Hollow Road.ﬂ 
Gate 2, which was located at the north entrance of the facil-
ity off of Route 110 and Broad Hollow Road, was reserved for 
everyone other than suppliers and customers of Bronze and 
Bonomo, and directs those doing 
business with these firms to 
use reserve gate 1. 
By letter dated May 29, from We™re™s attorney, Respondent 
was notified that We™re had set 
up reserve gates at both its 
Huntington and Lake Success fac
ilities, and directed Respon-
dent to limit any picketing or handbilling to the gates reserved 

for Bronze and Bonomo. 
From the time that We™re installed the reserve gate system, 
until July 7, Respondent neither picketed nor handbilled at the 
Huntington facility.  Bonomo and Bronze as of July 7, had not 
been performing any work at the Huntington facility for at least 
a month.  Nor did Bronze or Bonomo leave any trucks, materi-
als, or equipment at the facility. 
On July 7, at 8 a.m. Robert
 Bloom, We™re™s assistant vice 
president of operations receiv
ed a phone call from a security 
guard at the Huntington facility, informing him that there was 
picketing at that location.  Bloom immediately proceeded to the 
facility, arriving at around 9 a.
m.  Bloom observed 10 individu-
als about 25Œ30 feet from gate 2. 
 At least 4 and perhaps more of these 10 individuals were carrying picket signs, but without 
sticks.  The other individuals had handbills, and one had a bull-
horn.  Bloom recognized some of 
these individuals as agents of 
the Respondent from
 prior occasions.  Bloom observed these individua
ls walking back and forth 
and ﬁmillingﬂ around with the signs.  He observed them walk-
ing back and forth for a period of 15 minutes.  Bloom also saw 
some of the individuals approach cars as the cars were coming 
into the facility and give out handbills.  Bloom did not recall 
whether any of the individuals carrying signs approached the 
cars.  Bloom also observed two to four individuals at gate 1 engaging in similar activity, i.e., picketing and handbilling. 
Bloom also indicated that he saw several individuals at an is-
land located at the north entrance of Route 110 who were dis-
tributing leaflets and who also
 carried signs.  Bloom observed 
the individuals engaging in th
e above-described activity for 
approximately 30 minutes, after which he departed the prem-
ises.  While some of the indivi
duals left before Bloom, others 
remained even after Bloom left the facility. 
Laura Braunstein, vice president of the Company that pro-
vides security to We™re, was notif
ied that there was picketing at 
the Huntington facility and was re
quested to come to the prem-
ises.  She arrived at or around 9:30 a.m.  Braunstein did not 

observe anyone picketing at gate
 1.  She did however observe 
three to four individuals with picket signs walking back and 

forth at the corner of Baylis and Route 110, about 500 feet from 
gate 1. Braunstein then drove slowly along Route 110, heading 
north toward gate 2, and noticed several cars parked on the shoulder of the road, including one with a picket sign mounted 
on it.  She stopped her car, and took a photograph of the car and 
the sign.  The sign reads: ﬁWe™re Associates uses paperhangers 
and contractors that are being investigated by the Federal Gov-
ernment for discrimination.ﬂ  According to Braunstein, the 
language on this sign was the same as the signs that the indi-
viduals were carrying at various 
sections of the facility as de-
scribed above and below. 
After taking the photograph, Br
aunstein continued on Route 110 and turned into the north entrance, gate 2.  She observed 
three individuals carrying the same picket signs, about 20Œ30 
feet away from the gate.
3  They were walking back and forth 
with the signs and talking with each other.  Braunstein also 
took several photographs of these individuals with the signs.  
Braunstein did not observe any i
ndividuals passing out leaflets.  
All of the individuals left the 
Huntington facility between 10:15 
and 10:45 a.m. 
Courtien conceded that he poste
d individuals with signs at various parts of the facility, in
cluding three individuals 20 feet 
from gate 2.  According to Courtien, he instructed the individu-

als to just stand there with the signs, and to his recollection they 

followed his instructions for the most part, except for when 
they might walk over to talk to
 one another, or when it was 
necessary for them to go from one end of the facility to another.  
However, Courtien admitted that he left the facility at 9:30 
a.m., and that when he left th
ere were still individuals with 
signs remaining for some period of time. 
Courtien also admitted that he did not see any equipment of 
Bronze or Bonomo at the Huntington facility on July 7, nor did 
any of his agents so inform him.  Further, Courtien admitted 
that as far as he knew, neither Bronze nor Bonomo were work-
ing at the Huntington facility on that date.  Finally, Courtien 
denied that any of the individuals distributed handbills on July 
3, contrary to the testimony of Bloom. 
IV.  ANALYSIS AND CONCLUSIONS A.  Did Respondent Engage 
in Picketing on July 7 
The first issue to be determined 
is if the evidence establishes 
that Respondent engaged in picke
ting at the Huntington facility 
on July 7.  In that connection, the General Counsel notes that 
paragraph 16 of the complaint alleges that on or about July 7, 
Respondent, in furtherance of its dispute with Bronze and 
                                                          
 3 Two of the individuals were standing on one side of the road, about 
20 feet from gate 2, while the third 
individual was on the other side of 
the road, about 30 feet from the gate. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 142Bonomo, picketed outside gate 2, and at various other places on 
the jobsite, and then recite
s the language on the signs. 
Respondent in its answer to this 
paragraph, states as follows: 
 Denies that District Council 
9™s dispute is solely with 
Bronze and Bonomo but is equally with We™re Associates.  
Accordingly, the signs used on July 7, 1998 and at all 
times are accurate and truthful. 
 The General Counsel argues that Respondent™s answer to 
this allegation does not deny that it picketed on July 7, and that 
therefore such failure to deny should be deemed on admission 
that it did so.  I agree. 
Section 102.20 of the Board™s Rules and Regulations clearly 
states that any allegation in the complaint not specifically de-
nied or explained in an answer ﬁshall be deemed admitted to be 
true and shall be so found by the Board.ﬂ 
Here, Respondent in its answer did not specifically deny that 
it picketed on that day, and the 
explanation set forth in the an-
swer gives no indication that it was even inferentially denying 

engaging in picketing.  To the contrary, by denying that its 
dispute is solely with Bronze an
d Bonomo, and asserting that it 
also has dispute with We™re, it is merely attempting to justify 

its picketing.  Moreover, the answ
er makes specific reference to 
the signs used on July 7 being accurate and truthful, which 
infers an admission that it engaged in picketing.  In any event, 
in my view, under no reasonable construction of that answer, 
can it be concluded that Respondent was denying that it en-
gaged in picketing. 
Therefore, I need go no further in my analysis to conclude, 
which I do that Respondent engaged in picketing at the Hunt-
ington facility on July 7.  Howe
ver, I do deem it appropriate to decide this issue based on record evidence as well, since such 
evidence overwhelmingly leads to the same conclusion. 
Respondent in this regard argues
 that it engaged merely in a 
ﬁdemonstration,ﬂ and not picketing, because it did not engage 
in ﬁpatrolling,ﬂ as is the case in classic types of picketing situa-

tions.  Respondent places reliance on the testimony of Courtien, 
who denies that representatives 
of Respondent were either ﬁpa-
trollingﬂ or walking back and forth during that day.  However, 

this testimony is contradicted by the credible and mutually 
corroborative testimony of Bloom
 and Braunstein that they observed individuals with picket signs walking back and forth 

for various periods of time on that day.  I note that Courtien 
admitted that he left the facility at 9:30 a.m., and Braunstein™s 
uncontradicted testimony establishes that the picketers re-
mained at the facility until from 10:15 to 10:45 a.m.  Therefore, 
crediting Braunstein and Bloo
m™s testimony, clearly demon-
strates that Respondent engaged in traditional picketing under 

any definition of the term. 
Moreover, even if I were to credit Courtien™s version of 
events, that the employees merely stood around with picket 
signs talking to each other, and occasionally walked from one 
end of the facility to the other,
 picketing has been proven.  Re-
spondent asserts that the absence of evidence that its represen-
tatives engaged in classic ﬁpatrollingﬂ with the signs, estab-
lishes that no picketing has occurred.  I do not agree. 
It is well settled that patrolling either with or without signs is 
not essential to a finding of picketing. 
 Service Employees Lo-
cal 87 (Trinity Building Co.),
 312 NLRB 715, 743 (1993); 
Mine 
Workers
 District 29 
(New Beckley Mining Co
.), 304 NLRB 71, 
72 (1991); Mine Workers District 12 (Truax-Traer Co.),
 177 
NLRB 213, 218 (1969); 
NLRB v. Teamsters Local 182 IBT
, 314 F.2d 53, 58 (2d Cir. 1963).
4  Thus, where groups of men are gathered around a sign, 
Iron-workers Local 29 (Hoffman
 Construction Co.),
 292 NLRB 562, 583 (1989), or are ﬁmilling aroundﬂ carrying signs at entrances 
to facilities, 
Service Employees
 Local 535 (Kaiser Foundation
), 
313 NLRB 1201 fn. 1 (1994), they are engaged in picketing. 
Here, even under Courtein™s version of events, Respondent™s 
representatives were carrying signs, posted at entrances to the 
facility, and were ﬁmilling aroundﬂ while carrying signs.  
Moreover, it was not disputed that Respondent mounted a sign 
on an automobile, and that its representatives confronted auto-
mobiles who were entering the facility. 
Typographical Union 
Local 570 (Kansas Color Press),
 169 NLRB 279, 283 (1962);
 Mine Workers Local 1329 (Alpine Construction Co.)
, 276 NLRB 415, 431 (1985). 
Accordingly, based on the foregoing analysis and authorities, 
I conclude that Respondent enga
ged in picketing at the Hunt-

ington facility of We™re on July 7. 
B.  Was Respondent™s Picket
ing Violative of the Act 
The General Counsel contends that Respondent™s primary 
dispute was with Bronze and Bonomo, and that We™re was a secondary and a neutral employer that could not lawfully be 
enmeshed in Respondent™s dis
pute with Bronze and Bonomo. 
Respondent on the other hand argues that it has a primary 
dispute with We™re (as well 
as a dispute with Bronze and 
Bonomo), because We™re chose to employ Bronze and Bonomo 
to perform painting and pape
rhanging at its facilities. 
However, since We™re does not di
rectly employ any painters 
or paperhangers, and no other connection between We™re and 
Bronze or Bonomo has been established, as a matter of law, 
Respondent™s primary labor dispute must be found to have been 
with the contractors who empl
oy employees whom Respondent 
nominally represents. 
Trinity, 
supra at 744; 
Omaha
 Building 
Trades Council (Crossroads Joint Venture
), 284 NLRB 328, 
334 (1997); Cedar Rapids Building Trades Council (Siebke-
Hoyt), 
283 NLRB 1155, 1157 (1987); 
NLRB v. Denver Build-
ing Trades Council),
 341 U.S. 675 (1951). 
Since Respondent™s picketing occurred in an office building 
complex, where the primary employer performs services, this is 
considered a common situs, and the lawfulness of the picketing 
must be analyzed under 
Moore Drydock 
standards
.5 Trinity, 
supra at 743, Melvin Simon, 
supra at 334. 
The evidence demonstrates that
 Respondent failed to comply 
with any of the four requirements in 
Moore Drydock
.  The first 
two criteria set forth there require the picketing to be limited to 
times when the situs of the dis
pute is located on the secondary™s 
premises, and at the time of the picketing the primary employer 
is engaged in its normal business at the site. 
Here, it is undisputed that 
the primary employers, Bronze 
and Bonomo, had not been engaged in any activities or work at 
the ﬁcommonﬂ situs for over a m
onth, and that Respondent was 
aware of such fact.  Therefore, the picketing of the Huntington 
facility in such circumstances evidences secondary objectives.  
Trinity, supra at 745; San Francisco Building Trades Council 
(Goold Electric), 
297 NLRB 1050, 1056 (1991). 
                                                          
 4 The court of appeals there cited We
bster™s Dictionary to conclude 
that ﬁmovement is thus not requisiteﬂ in finding picketing.
 5 Sailors Union (Moore Drydock)
, 92 NLRB 547, 549 (1950).
  PAINTERS DISTRICT COUNCIL 9 (WE™RE ASSOCIATES) 143Moreover, since We™re established a valid reserve gate at the 
facility, and no evidence was introduced that the gate was mis-
used or violated, Respondent was obligated to confine its pick-
eting to the gate reserved for employees and customers of 
Bronze and Bonomo.  Its admitted failure to do so, once more 
demonstrates a secondary objectiv
e, and violates the third re-
quirement of Moore Drydock
, that picketing be limited rea-
sonably close to the location of the situs.  
Goold Electric, supra at 1056; 
Hoffman, 
supra at 583; 
NLRB v. Service Employees 
Local 77, 123 LRRM 3213, 3224Œ3225 (9th Cir. 1986). 
Finally, Respondent has further violated 
Moore Drydock standards by failing to identity on its picket signs the primary 
employers, Bronze or Bonomo. 
Trinity, 
supra at 745; 
Goold Electric, 
supra at 1056; Laborers Local 389 (Calcon Construc-
tion),
 287 NLRB 570, 574 (1987); 
Melvin Simon, 
supra at 335. The above evidence demonstrates conclusively that Respon-
dent™s picketing was unlawfu
l and violative of Section 
8(b)(4)(i) and (ii)(B) of the Act.  I so find. 
Respondent argues however that its picketing cannot be 
found to be unlawful, because its picketing was peaceful, no 

evidence was presented that any work was interfered with, and 
its conduct is protected by the 
first amendment and or the pro-viso to Section 8(b)(4) of the Act.  I disagree. 
Since Respondent™s conduct clearly had secondary objec-
tives, and was violative of the Act, no actual impact on nu-
etral™s need be proven. 
Operating Engineers Local 150 (Harm-
stra Builders),
 304 NLRB 482, 484 (1991); 
Carpenters Local 
33 v. NLRB, 873 F.2d 316, 322 (D.C. Cir. 1989); See also 
Sie-
bke-Hoyt, 
supra at 1157 (violation found despite the fact that no 
evidence was presented that picketing had any impact on busi-
ness of secondary employer). 
As for Respondent™s first amendm
ent contention, it is clear 
that a union does not have an independent first amendment 
right to picket in violation of
 Section 8(b)(4) of the Act.  
Car-penters, supra at 322; 
Electrical Workers IBEW Local 501 v. 
NLRB,
 341 U.S. 694, 705 (1951). 
Respondent™s reliance on the proviso to Section 8(b)(4) is 
also misplaced, since the proviso applies only to ﬁpublicity 

other than picketing.ﬂ  Thus 
had Respondent restricted its ac-tivities to handbilling at the facility, its conduct might have 
been protected by the proviso, 
Edward J. DeBartolo v. Florida 
Coast Building Trades Council
, 485 U.S. 568 (1988).  How-
ever, since I have concluded 
above, Respondent engaged in 
picketing at We™re™s facility, it
 cannot rely on the proviso as a 
defense, Teamsters Local 917 (Industry City)
, 307 NLRB 1419 
fn. 3 (1992); 
Melvin Simon,
 supra at 334. 
Accordingly, based on the foregoing analysis and authorities, 
I find that Respondent™s picketing has violated Section 
8(b)(4)(i) and (ii)(B) of the Act. 
CONCLUSIONS OF 
LAW 1.  We™re Associates, Inc. (We™re), Gary and George Bronze 
Painting and Paperhanging Contracting Corp. (Bronze), and 

Vincent Bonomo Painting Corp. (Bonomo) are employers and 
persons engaged in commerce or in an industry affecting com-
merce within the meaning of Section 2(1), (2), (6), and (7) and 
Section 8(b)(4)(i) and (ii) (B) of the Act. 
2.  District Council 9, Intern
ational Brotherhood of Painters 
and Allied Trades, AFLŒCIO is a labor organization within the 
meaning of Section 2(5) of the Act. 
3.  By Picketing at We™re™s 
Huntington facility, on July 7, 
1998, at a time when Bronze and Bonomo were not working at 
the facility, with picket signs that did not disclose the employer 

with whom Respondent had a prima
ry dispute, and by picketing 
at gates reserved for neutral employers, Respondent violated 
Section 8(b)(4)(i) and (ii)(B) of the Act. 
4.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
THE REMEDY Having found that Respondent ha
s engaged in unfair labor 
practices in violation of Section 8(b)(4)(i) and (ii)(B) of the 
Act, I shall recommend that it cease and desist therefrom and 
take certain affirmative action necessary to effectuate the 
policies of the Act. 
The Charging Party requests that
 a broad remedial order is 
warranted here, because Respondent has been shown to have a 
proclivity to violate Section 8(b)(4) of the Act. 
Sheet Metal 
Workers Local 28 (Astoria Mechanical)
, 323 NLRB 204 
(1997); Sheet Metal Workers Lo
cal 28 (Borella Bros.)
, 323 NLRB 207 (1997). 
In that regard, the Charging Party asserts that Respondent™s 
conduct is the ﬁthird instance within the past year in which it 

engaged in threats or picketing in violation of Section 
8(b)(4)(ii)(B) of the Act.  As D.C. 9 has engaged in secondary 
activity against other neutral employers Reckson Associates 
and the Marriott, an order prohibiting any secondary activity 
against We™re Associates or any other employer is warranted.ﬂ  
I do not agree. 
Charging party is simply incorr
ect in its assertion that the 
conduct herein is the ﬁthird instance within the past yearﬂ 
where Respondent has violated th
e Act.  Charging Party does 
not point to any evidence in the record which establishes that 
contention. 
While the record does contain a statement by the General 
Counsel6 that Respondent had previously executed ﬁsettle-
mentsﬂ in 8(b)(4) cases involving We™re and or Bronze and 
Bonomo, these settlemen
t agreements were not introduced into 
evidence.  Nor does the record establish whether these ﬁsettle-
mentsﬂ were formal or inform
al, or whether they contain 
nonadmission clauses.  Thus, no reli
ance can be placed as these 
ﬁsettlementﬂ agreements in esta
blishing Respondent™s alleged 
proclivity to violate the Act. 
I note that informal settlement agreements and formal set-
tlement stipulations containing 
nonadmission clauses cannot be 
used for this purpose.  
Astoria Mechanical, supra; Longshore-men ILA Local 1180
, 263 NLRB 954 fn. 2 (1982).  Thus, the 
only type of settlement agreements
 that can be used to establish 
proclivity to violate the Act is a formal settlement, without a 
nonadmission clause.  Astoria Mechanical, 
supra; Tri-State Building Trades Council, 257 NLRB 295 fn. 1 (1981); 
Team-sters Local 945, 232 NLRB 1, 3Œ5 (1977). 
While the record also demonstrates that Respondent distrib-
uted handbills at facilities of Reckson and Marriott, and may 
have engaged in some picketing at these facilities, no evidence 
was adduced that Respondent™s c
onduct at these facilities of 
Reckson and Marriott, was violative of the Act. 
Accordingly, based on the foregoing, I shall deny the Charg-
ing Party™s request for a broad order, but I shall recommend 
pursuant to Charging Party™s alte
rnative request, that Respon-
dent be prohibited from engaging in secondary conduct against 
                                                          
 6 I note that the General Counsel has not requested the issuance of a 
broad order.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 144We™re, where an object is to force or require We™re to cease 
doing business with Bronze, Bonomo, or any other person. 
Teamsters Local 456 (Peckham Materials), 
307 NLRB 612 fn. 
4 (1992). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7 ORDER The Respondent District Counc
il 9, International Brother-
hood of Painters and Allied Trades, AFLŒCIO, New York, 
New York, and Islip, New York, its officers, agents, and repre-
sentatives, shall 
1. Cease and desist from 
(a) Picketing or in any other manner inducing or encouraging 
individuals employed by We™re Associates, Inc. (We™re), to 
engage in a strike or refusal in
 the course of their employment 
to use, manufacture, process, transport, load, unload, or other-
wise handle or work on any goods
, articles, materials, or com-
modities, or to perform any services, where an object thereof is 

to force or require We™re to cease doing business with Gary and 
George Bronze Painting and Pape
rhanging Contracting Corp., 
(Bronze), Vincent Bonomo, Painting Corp. (Bonomo), or with 
any other person. 
(b) Picketing or in any other manner threatening, coercing, or 
restraining We™re, where an object thereof is to force or require 
We™re to cease doing business with Bronze, Bonomo, or any 
other person. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its 
New York, New York, and Islip, New York business offices 
and all meeting halls located within the State of New York 
copies of the attached notice marked ﬁAppendix.ﬂ
8  Copies of 
the notice, on forms provided by the Regional Director for Re-
                                                          
 7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses.  
8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
gion 29, after being signed by 
the Respondent™s authorized 
representative, shall be posted by the Respondent and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to members are customarily posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. 
(b) Furnish the Regional Director
 with a sufficient number of 
signed copies of the notice for posting by We™re, Bronze and 
Bonomo, provided those employers are willing, at all places 
where notices to employees are customarily posted. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT
 picket or in any other manner induce or en-
courage individuals employed by We™re Associates, Inc. 

(We™re), to engage in a strike or refusal in the course of their 
employment to use, manufacture,
 process, transport, load, un-
load, or otherwise handle, or 
work on any goods, articles, mate-
rials, or commodities, or to perform any services, where an 

object thereof is to force or require We™re to cease doing busi-
ness with Gary and George Bronze Painting and Paperhanging 
Contracting Corp. (Bronze), 
Vincent Bonomo Painting Corp. 
(Bonomo), or with any other person. 
WE WILL NOT
 picket or in any other manner threaten, coerce, 
or restrain We™re, where an object thereof is to force or require 
We™re to cease doing business with Bronze, Bonomo, or any 
other person. 
 DISTRICT COUNCIL 
9, INTERNATIONAL 
BROTHERHOOD OF 
PAINTERS AND 
ALLIED TRADES, AFLŒCIO 
  